Citation Nr: 0900860	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  02-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claims of entitlement 
to service connection for right and left knee disabilities.  
The Board remanded the claims for additional development in 
December 2006 and September 2007.

In December 2006, this case was advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO denied service 
connection for a right knee disability.  The veteran was 
notified of that decision and of his right to appeal but did 
not file a timely appeal.

2.  The evidence added to the record since the August 1993 
decision is cumulative of the evidence previously considered, 
does not contribute to a more complete picture of the 
veteran's claim for service connection for a right knee 
disability, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.

3.  In an August 1993 rating decision, the RO denied service 
connection for a left knee disability.  The veteran was 
notified of that decision and of his right to appeal but did 
not file a timely appeal.

4.  The evidence added to the record since the August 1993 
decision is cumulative of the evidence previously considered, 
does not contribute to a more complete picture of the 
veteran's claim for service connection for a left knee 
disability, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection. 


CONCLUSIONS OF LAW

1.  The August 1993 rating decision that denied service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2000 & 2008).

2.  The evidence received since the August 1993 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a right knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The August 1993 rating decision that denied service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2000 & 2008).

4.  The evidence received since the August 1993 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a left knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1993 decision, the RO denied the veteran's 
claims of entitlement to service connection for right and 
left knee disabilities.  The veteran did not appeal the 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2008).  Thus, the August 1993 
decision is final because the veteran did not file a timely 
appeal.

The claims of entitlement to service connection for right and 
left knee disabilities may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed the application to reopen these 
claims on August 10, 2001.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that bears directly and substantially upon the specific 
matter under consideration, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  38 C.F.R. § 3.156(a) (2000).  
The Board notes, as an aside, that the definition of new and 
material evidence has been changed, but the latest definition 
only applies to applications to reopen a finally decided 
claim received by VA on or after August 29, 2001; thus, that 
change does not apply to the instant case because the claims 
to reopen were received before that date.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) 
(2008).  In determining whether evidence is new and material, 
the credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final RO 
decision consisted of the veteran's service medical records, 
post-service medical records, and the veteran's own 
statements.  The RO found that while the veteran had current 
diagnoses of right and left knee disabilities (degenerative 
joint disease), there was no evidence showing that the 
veteran was treated or diagnosed with these disorders in 
service, or that these disorders were aggravated by his 
period of active service, and the claims were denied.  

Additional evidence received since the 1993 denials includes 
treatment records dated from December 2002 to September 2006 
which demonstrate treatment for worsening knee disabilities.  
While occasional notations are made in those records that the 
veteran has complained of knee problems since service, none 
of those records show that the veteran was diagnosed with or 
treated for knee disabilities in service, that his knee 
disabilities are otherwise related to service, or that any 
arthritis of the knees manifested to a compensable degree 
within one year following separation from service.  Indeed, 
in a February 2005 letter, the veteran's private orthopedic 
physician stated that there was no way to affirm that the 
veteran's knee disabilities were related to his active 
military service, as the veteran had reported.

Other newly received evidence includes the veteran's 
statements, wherein the veteran alleges that he is entitled 
to service connection for his right and left knee 
disabilities.

The Board finds that new and material evidence sufficient to 
reopen the claims has not been received.  First, the 
additionally submitted clinical records pertaining to his 
right and left knee disabilities show that the veteran has 
continued to receive treatment for his knees, but they do not 
relate his knee disabilities to his active service.  
Accordingly, they do not constitute evidence that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disability, and the claim for service connection 
cannot be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  Additionally, the Board finds that the new 
evidence is largely cumulative of the evidence considered at 
the time of the prior final decision because at that time, 
the RO had before it evidence of diagnoses of knee 
disabilities.

Neither may either claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new, but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the veteran can describe 
symptoms (including worsening of symptoms) that he 
experiences, he lacks the medical competence to relate his 
current knee disorders to a particular circumstance, such as 
any in-service manifestation of symptoms, or to any other 
aspect of his service.  Additionally, the veteran's 
statements are mainly cumulative of those considered at the 
time of the last final decision on these issues. 

Although the veteran has submitted new evidence that was not 
before the RO in 1993, the new evidence is not material to 
the claims and does not warrant reopening of the previously 
denied claims.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claims for service connection 
for right and left knee disabilities are not reopened and the 
benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, VA sent correspondence in October 2001, January 2002, 
May 2002, February 2007, and October 2007; rating decisions 
in March 2002, July 2002, and January 2003; a statement of 
the case in July 2002, and supplemental statements of the 
case in January 2003, June 2007, September 2007, and August 
2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  
Additionally, at the time of the prior final denial of the 
claim in August 1993, VA informed the appellant that his 
claim was denied because she had failed to submit evidence 
demonstrating that his right and left knee disabilities was 
incurred or aggravated during his active military service.  
This communication, in addition to the above correspondence, 
and the December 2006 and September 2007 Remands, satisfied 
the notice requirements as defined in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  This notice not only told the veteran 
what constitutes new and material evidence but also advised 
him of the reasons for the previous denial of his claims and 
what evidence was needed in order to be considered new and 
material.  The veteran has been given ample time to respond 
to that notice and provide evidence that relates to the 
previously unestablished facts.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claim at this time.  
The veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the veteran was provided 
notice of the missing elements and subsequent adjudication. 
The veteran's claim has been adjudicated almost continuously 
since 2001 giving the veteran plenty of time to become 
familiar with the VA claims process and of what he needed to 
provide in order to substantiate his claims.  Accordingly, 
the Board finds that any error in the notices provided to the 
veteran on his claim has not affected the essential fairness 
of the adjudication.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.




ORDER

Service connection for a right knee disability remains denied 
because new and material evidence has not been received to 
reopen the claim.

Service connection for a left knee disability remains denied 
because new and material evidence has not been received to 
reopen the claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


